Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10-11, 14-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentley et al. (2015/0014199; hereinafter Bentley).  Bentley discloses a package (Fig. 9) configured to hold and display a plurality of packaged goods comprising a package body (30) having an integral hinge (36) formed therein such that a first portion (34) of the package body is configured to fold over a second portion (32) of the package body about the integral hinge, the first portion including a plurality of first apertures (38), and the second portion including a plurality of second apertures (38).  Bentley further discloses that when the first .
As to claim 2, Bentley discloses the package body is substantially formed of a card stock [0002].
As to claim 11, Bentley further discloses a locking mechanism such as glue, interlocking tabs, staples or other means [0031] as claimed.
As to claim 15, Bentley discloses the package body has a substantially rectangular outer shape (similar to Fig. 4).
As to claim 19, Bentley discloses a package (Fig. 9) comprising a package body (30) having an integral hinge indicator (36) formed therein, the integral hinge indicator demarcating a first portion (34) of the package body is configured to fold over a second portion (32) of the package body, the first portion including a plurality of first apertures (38), and the second portion including a plurality of second apertures (38).  Bentley further discloses the package body is configured such that if the first portion is folded over the second portion about the integral hinge indicator, each first aperture is aligned with one of the second apertures.
As to claim 20, Bentley discloses a package system (Fig. 9) comprising a packaged good (18, 20) having a label disposed on a body portion (22; Bentley discloses a lid 26 and other areas of the body portion 22 may include indicia 28 such as descriptive or informative text and graphics [0029] which is considered equivalent to a label disposed on the body portion as claimed) and a lip (24) extending away from the label, and a package body (30) having an integral hinge (36) formed therein such that a first portion (34) of the package body is configured to fold over a second portion (32) of the package body about the integral hinge, the first portion including a plurality of first apertures (38), and the second portion including a plurality of second apertures (38).  Bentley further discloses that the first portion is folded over the second portion about the .

Claim(s) 1, 2, 7, 10-11, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasselhoff  (3,327,845).  Hasselhoff discloses a package (Fig.s 1-6) configured to hold and display a plurality of packaged goods comprising a package body (20) having an integral hinge (22) formed therein such that a first portion (23 or 24) of the package body is configured to fold over a second portion (24 or 23) of the package body about the integral hinge, the first portion including a plurality of first apertures (25; 26), and the second portion including a plurality of second apertures (26; 25).  Hasselhoff further discloses that when the first portion is folded over the second portion about the integral hinge, each first aperture is aligned with one of the second apertures.
As to claim 2, Hasselhoff discloses the package body is substantially formed of a card stock (column 2, lines 15-19).
As to claim 11, Hasselhoff further discloses a locking mechanism (29, 30) as claimed.
As to claim 19, Hasselhoff discloses a package (Fig.s 1-6) comprising a package body (20) having an integral hinge indicator (22) formed therein, the integral hinge indicator demarcating a first portion (23; 24) of the package body is configured to fold over a second portion (24; 23) of the package body, the first portion including a plurality of first apertures (25; 26), and the second portion including a plurality of second apertures (26; 25).  Hasselhoff further discloses the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-9, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley or Hasselhoff in view of The Official Notice and Kuethe (6,053,320) and/or Marco et al. (2009/0101662; hereinafter Marco) and/or Wills (2009/0101534) and/or Pantelleria (2014/0367294).
As to claims 3 and 4, to the extent that Bentley or Hasselhoff fails to show a first side of the package body comprises a first trade dress and the package body includes a second trade dress on a second side that is opposite the first side, The Official Notice is taken of an old and conventional practice of providing a package comprising a package body including product information and graphics and/or trade dress printed thereon to provide more convenience for a user or advertising purpose.  Kuethe, is cited by way of example only, teaches a package comprising a package body (11, 51) having graphics disposed thereon (column 6, lines 1-15).  
As to claims 5-6, see Fig. 9 of Bentley or Fig.s 1-6 of Hasselhoff.
As to claim 8, to the extent that Bentley or Hasselhoff fails to show the plurality of first apertures comprises at least two rows of first apertures, The Official Notice is taken of an old and conventional practice of providing a package comprising a package body including at least two rows of apertures for holding containers such as cans or bottles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the package of Bentley or Hasselhoff so the package is constructed with the plurality of first apertures comprises at least two rows of first apertures for allowing the package to hold an additional container goods.

As to claim 16, see Fig. 5 of Kuethe.
As to claim 20, to the extent that Bentley or Hasselhoff fails to show a label disposed on a body portion of the packaged good, Pantelleria shows the packaging system comprising the container/packaged good (10) and a label (14) having product information and other graphics and/or trade dress printed thereon, and the label disposed on a body portion of the packaged good.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Pantelleria to modify the packaging system of Bentley or Hasselhoff so the packaging system is constructed with the packaged good comprises a label disposed on a body portion of the packaged good because the selection of the specific location for the label such as on the lid as taught by Bentley and/or Hasselhoff or the label disposed on a body portion as taught by Pantelleria or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley or Hasselhoff in view of Smyth et al. (4,375,850; hereinafter Smyth).  Bentley or Hasselhoff discloses the packaging system as above comprises the plurality of packages (after manufacture).  However, Bentley or Hasselhoff fails to show a container containing the plurality of packages.  Smyth teaches a packaging system (Fig. 6) comprising a container (42, 46) and a plurality of packages (10) disposed in the container.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Smyth to modify the packaging system of Bentley or Hasselhoff so the packaging system includes a container for containing the plurality of packages for storage and/or transport.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736